Citation Nr: 0839088	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-26 988	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to exposure to Agent Orange.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension with dizziness (hypertension).

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1983, including service in Vietnam.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in March 
2008, and a transcript of the hearing is of record.  

The veteran has raised additional and non-adjudicated issues, 
which the Board presently REFERS to the RO for appropriate 
action. These include service connection for tinnitus 
(February 2007); service connection for a back disorder, 
tinea pedis, and a ventral hernia (April 2008); service 
connection for a left inguinal hernia as secondary to 
service-connected postoperative right inguinal herniorrhaphy 
(May 2008); entitlement to a compensable evaluation for 
service-connected postoperative right inguinal herniorrhaphy 
(June 2008); reopening of a claim of service connection for 
headaches/migraines (September 2008). 

The issues of service connection for prostate cancer and for 
diabetes mellitus secondary to exposure to Agent Orange, as 
well as the issues of service connection for erectile 
dysfunction, bilateral hearing loss, and a neck disability, 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.   


FINDING OF FACT

The veteran's blood pressure readings involve diastolic 
readings of less than 110 millimeters (mm.) and systolic 
readings of less than 200 mm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected hypertension have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the veteran in April 2004, prior to 
adjudication of the claim, which informed him of the 
requirements needed to establish entitlement to an increased 
evaluation.  

In accordance with the requirements of VCAA, the April 2004 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
also informed in a March 2007 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was then advised that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the veteran was not specifically told about 
providing evidence on the impact that his service-connected 
disability has on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notice that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in August 2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided herein. 
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his March 2008 hearing and during a period of additional time 
after the hearing within which to submit evidence. The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2008).  

There is no evidence that any failure on the part of VA to 
further comply with VCAA reasonably affects the outcome of 
this case, the Board finds that any such omission is 
harmless.  See Mayfield, supra. and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

The veteran contends that his service-connected hypertension 
is more severe than currently evaluated.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more or when 
systolic pressure is predominantly 160 or more; a minimum 10 
percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more, and a 
60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  38 C.F.R. § 4.104, Code 
7101.  The term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id. at Note (1).

The veteran is seeking an evaluation in excess of the 10 
percent currently assigned for his service-connected 
hypertension under Diagnostic Code 7101.  To warrant an 
evaluation in excess of 10 percent under this diagnostic 
code, there must be evidence of diastolic pressure, the 
bottom number in a blood pressure reading, that is 
predominantly 110 or more or systolic pressure, the top 
number in a blood pressure reading, that is predominantly 200 
or more.  

Although there are a number of blood pressure readings on 
file, there is no diastolic reading of 110 or more and no 
systolic reading of 200 or more.  Moreover, blood pressure 
readings on VA examination in August 2006 were 141/86, 
133/84, and 137/84; the assessment was hypertension, 
controlled, and no evidence of end-organ damage.  
Consequently, the medical evidence on file does not warrant 
an evaluation in excess of 10 percent for service-connected 
hypertension.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
found to be inadequate for rating purposes.  A rating in 
excess of that assigned is provided for certain 
manifestations of the service-connected disability at issue, 
as previously noted, but the medical evidence reflects that 
those manifestations are not present in this case.  

The evidence does not show marked interference with 
employment or periods of hospitalization.  In fact, as noted 
above, the veteran's hypertension is considered controlled on 
medication.  

Accordingly, the RO's decision not to refer this case for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  

ORDER

An evaluation in excess of 10 percent for service-connected 
hypertension is denied.


REMAND

A rating action dated in March 2008 denied claims of 
entitlement to service connection for erectile dysfunction, 
and petitions to reopen previously denied claims of 
entitlement to service connection for hearing loss and a neck 
disability.  The veteran was notified of the denial later in 
March 2008.  The veteran filed a notice of disagreement 
subsequently in March 2008. No statement of the case has been 
promulgated on these issues.  The Board is obligated to 
remand these issues to the RO for the issuance of a statement 
of the case and notification of the veteran's appellate 
rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

The veteran has contended, including at his March 2008 
personal hearing, that he has diabetes mellitus, type II, and 
prostate cancer due to exposure in service to Agent Orange, 
and the veteran served in Vietnam.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307 (2008).  

Among the diseases associated with herbicide exposure under 
VA law are prostate cancer and diabetes mellitus (Type 2). 
Such diseases shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service.  38 C.F.R. § 3.309(e) 
(2008).  

The claims files reveal that although there is no diagnosis 
of either diabetes mellitus or prostate cancer, pre-diabetes 
was noted in August 2002.  Additionally, the veteran has 
elevated PSA; there is biopsy evidence of high grade 
prostatic intraepithelial neoplasia (PIN), which is 
considered a pre-invasive stage of adenocarcinoma; and there 
is a notation in April 2007 that the veteran may have 
prostate cancer.

The veteran has not been afforded a current VA examination to 
specifically determine whether he has diabetes mellitus 
and/or prostate cancer.  Thus, the Board finds that such an 
examination is necessary under 38 U.S.C.A. § 5103A (West 
2002).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two.  

The Court further held that types of evidence that "indicate" 
a current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must issue a statement of 
the case and notification of the 
veteran's appellate rights on the issues 
of entitlement to service connection for 
erectile dysfunction, hearing loss, and a 
neck disability.  38 C.F.R. § 19.26 
(2008).  The veteran is reminded that to 
vest the Board with jurisdiction over 
either issue, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2008).  If the veteran perfects the 
appeal as to any of these issues, the 
case must be returned to the Board for 
appellate review.  

2.  The AMC/RO should contact the veteran 
and ask him to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims for 
service connection for diabetes mellitus 
and prostate cancer.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AM/RO should obtain and 
associate with the file all records that 
are not currently on file.  

If the AMC/RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the veteran 
of this and request him to provide a copy 
of the outstanding medical records if 
possible.  

3.  After the above, the AMC/RO should 
schedule the veteran for a VA 
examination by an appropriate health 
care provider to determine whether the 
veteran has type II diabetes mellitus.  
The claims folder must be made available 
to the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent 
material in the claims folder.  All 
findings should be reported in detail.  
A complete rationale for all opinions 
must be provided.  

4.  The AMC/RO should also schedule the 
veteran for a VA examination by an 
appropriate health care provider to 
determine whether the veteran has 
prostate cancer.  The claims folder must 
be made available to the examiner in 
conjunction with this examination.   The 
examination report must reflect review of 
pertinent material in the claims folder.  
All findings should be reported in 
detail.  A complete rationale for all 
opinions must be provided.  

5.  The AMC/RO must notify the veteran 
that it is his responsibility to report 
for the above examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.655 (2008).  In the event 
that the veteran does not report for 
either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  After all of the above has been 
completed, the AOJ should readjudicate 
the veteran's claims for service 
connection for diabetes mellitus, type 
II, and for prostate cancer secondary to 
exposure to Agent Orange, or as the 
result of any other incident of service, 
taking into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  If either of the benefits sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is specifically advised that although the issues 
of service connection for prostate cancer and diabetes 
mellitus are alleged to have been caused by in-service 
exposure to herbicides, he may also submit any other evidence 
indicating that other in-service events directly caused the 
disorders, apart from herbicide exposure. 





This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


